Case 3:20-cv-01062-SPM Document 35 Filed 02/24/21 Page 1 of 3 Page ID #141




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GORDON STUART,

                    Plaintiff,

 v.                                          Case No. 20-CV-01062-SPM

 TRANSUNION, LLC, STATE BANK
 OF WATERLOO, AND MERCHANT
 ONE, INC.,

                    Defendants.

                       MEMORANDUM AND ORDER

McGLYNN, District Judge:

      On January 11, 2021, Defendant Merchant One, Inc. filed a Motion to Dismiss

Or Alternatively To Transfer under FED. R. CIV. P. 12(b)(3) and 28 U.S.C. § 1404,

stating that the forum selection clause that Plaintiff Gordon Stuart agreed to as a

condition of doing business with Merchant requires either dismissal of the claim

against Merchant for lack subject matter jurisdiction or transfer of the claim to the

United States District Court for the Southern District of Florida (Doc. 12). Stuart

subsequently consented to the transfer of his claim against Merchant to the Southern

District of Florida, but also made it clear that he did not consent to transferring any

other claims in the suit (Doc. 33). No other party to the suit has responded to the

motion.

      Section 1404 “allow[s] a district court to transfer an action filed in a proper,

though not necessarily convenient, venue to a more convenient district.” Research

Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 977 (7th Cir. 2010).



                                      Page 1 of 3
Case 3:20-cv-01062-SPM Document 35 Filed 02/24/21 Page 2 of 3 Page ID #142




Although a forum selection clause “does not render venue in a court ‘wrong’ or

‘improper’ within the meaning of § 1406(a) or Rule 12(b)(3), the clause may be

enforced through a motion to transfer under § 1404(a).” Atl. Marine Const. Co. v. U.S.

Dist. Court for W. Dist. of Tex., 571 U.S. 49, 59 (2013). Section 1404(a) provides that

“[f]or the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might

have been brought or to any district or division to which all parties have consented.”

Thus, if a forum selection clause is found to be valid and enforceable, the Court must

enforce it in most cases by granting a motion to transfer to the forum agreed upon.

“A valid forum-selection clause [should be] given controlling weight in all but the most

exceptional cases.” Atl. Marine Const. Co., 571 U.S. at 63 (quoting Stewart Org., Inc.

v. Ricoh Corp., 487 U.S. 22, 33 (1988)). “[A] district court should transfer the case

unless extraordinary circumstances unrelated to the convenience of the parties

clearly disfavor a transfer.” Id. at 52.

       The presence of a valid forum selection clause “requires district courts to adjust

their usual § 1404(a) analysis . . . .” Id. at 63. “[A] district court may consider

arguments about public-interest factors only.” Id. at 64. However, those factors

“rarely defeat a transfer motion.” Id. The Court FINDS that no “extraordinary

circumstances” that “clearly disfavor transfer” are present here.

       Furthermore, the court may sever transferable claims under FED. R. CIV. P. 21,

which would result in two separation actions, and then transfer the severed action to

the appropriate court. Amperex Elec. Corp. v. Perry, 1970 WL 10028, at *2 (7th Cir.




                                           Page 2 of 3
Case 3:20-cv-01062-SPM Document 35 Filed 02/24/21 Page 3 of 3 Page ID #143




July 20, 1970) (citing Wyndham Associates v. Bintliff, 398 F.2d 614 (2d Cir. 1968)).

The Court FINDS that it is appropriate to sever Stuart’s claim against Merchant

subject to the forum selection clause.

      Accordingly, the Court GRANTS Defendant Merchant One, Inc.’s Motion to

Dismiss Or Alternatively To Transfer (Doc. 12). Pursuant to the forum selection

clause, the standalone civil proceeding created by the Court severing Count I from

the other claims asserted in this case will be transferred to the United States District

Court for the Southern District of Florida.

      Within seven days of the entry of this opinion and accompanying order,

Plaintiff Gordon Stuart must file Count I in a separate case in this district. The Clerk

of Court is DIRECTED not to charge a filing fee for that case. After the case is filed,

the Court ORDERS that the case be TRANSFERRED to the Southern District of

Florida. This Court will coordinate with the transferee court to minimize duplicative

discovery, if any, and to facilitate a prompt resolution of all claims in an efficient

manner.

      IT IS SO ORDERED.

      DATED: February 24, 2021

                                                  s/ Stephen P. McGlynn
                                                  STEPHEN P. McGLYNN
                                                  U.S. District Judge




                                         Page 3 of 3
